DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US Pub. 2016/0379982; hereinafter “You”).
You discloses [Re claim 1] an integrated circuit device comprising: a first fin structure F2 extending from a substrate 110 (page 6, paragraph 101), wherein the first fin structure F2 is a first composition (germanium; page 6, paragraph 103), wherein the first fin structure F2 includes rounded corners (see fig. 1B); a second fin structure F1 extending from the substrate 110 (page 5, paragraph 99), wherein the second fin structure F1 is a second composition (silicon; page 6, paragraph 103), different than the first composition (silicon and germanium are different compositions); a first interface layer IL2 (page 7, paragraph 116) directly on the first fin structure F2 including the rounded corners (see fig. 1B), wherein the first interface layer IL2 is an oxide of the first composition (the interface layer IL2 may be obtained by oxidizing surfaces of the second-fin-type active region F2; page 7, paragraph 117); a second interface layer IL1 (page 7, paragraph 115) directly on the second fin structure F1 (see fig. 1B), wherein the second interface layer IL1 is an oxide of the second composition (the interface layer IL1 may be obtained by oxidizing surfaces of the first-fin-type active region F1; page 7, paragraph 117); and a gate dielectric layer (142, 144) (page 7, paragraph 121) formed over the first interface layer IL2 and the second interface layer IL1 (see fig. 1B).
You discloses [Re claim 2] wherein the second fin structure F1 also includes rounded corners (see fig. 1B).
You discloses [Re claim 3] further comprising: a first metal gate electrode 154 (page 7, paragraph 122) formed over the gate dielectric layer 144 over the first fin structure F2 (see fig. 1B); and a second metal gate electrode 152 (page 7, paragraph 122) formed over the gate dielectric layer 142 over the second fin structure F1 (see fig. 1B).
You discloses [Re claim 5] wherein the first interface layer IL2 has rounded corners (see fig. 1B).
You discloses [Re claim 7] wherein the gate dielectric layer (142, 144) is directly on the first interface layer IL2 and the second interface layer IL1 (see fig. 1B).
You discloses [Re claim 8] wherein the gate dielectric layer (142, 144) is a high-k dielectric layer (page 7, paragraph 121) extending from over the first fin structure F2 to over the second fin structure F1 (see fig. 1B).
You discloses [Re claim 9] further comprising a first gate electrode 154 over the gate dielectric layer 144 on the first fin structure F2 (see fig. 1B), wherein the first gate electrode 154 has a p-type work function (the gate line 154 may include a metal-containing layer for controlling a work function; page 7, paragraph 122; and a second region II may be a PMOS region; page 5, paragraph 98; so the work function is the p-type work function) and a second gate electrode 152 over the gate dielectric layer 142 on the second fin structure F1 (see fig. 1B), wherein the second gate electrode 152 has a n-type work function (the gate line 152 may include a metal-containing layer for controlling a work function; page 7, paragraph 122; and a first region I may be an NMOS region; page 5, paragraph 98; so the work function is the n-type work function).
You discloses [Re claim 16] an integrated circuit device comprising: a first fin structure F2 extending from a substrate 110 (page 6, paragraph 101), wherein the first fin structure F2 is a first composition (germanium; page 6, paragraph 103), wherein the first fin F2 structure includes rounded corners (see fig. 1B); a second fin structure F1 extending from the substrate 110 (page 5, paragraph 99), wherein the second fin structure F1 is a second composition (silicon; page 6, paragraph 103), different than the first composition (silicon and germanium are different compositions); a first interface layer IL2 (page 7, paragraph 116) directly on the first fin structure F2 including the rounded corners (see fig. 1B); a second interface layer IL1 (page 7, paragraph 115) directly on the second fin structure F1 (see fig. 1B); and a gate dielectric layer (142, 144) (page 7, paragraph 121) formed directly on the first interface layer IL2 and the second interface layer IL1 (see fig. 1B).
You discloses [Re claim 17] wherein the gate dielectric layer (142, 144) extends from over the first fin structure F2 to over the second fin structure F1 (see fig. 1B).
You discloses [Re claim 18] wherein the first interface layer IL2 has rounded corners interfacing the gate dielectric layer 144 (see fig. 1B).
You discloses [Re claim 18] wherein the second interface layer IL1 has rounded corners interfacing the gate dielectric layer 142 (see fig. 1B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Lee et. Al. (US Pub. 2019/0295844; hereinafter “Lee”).
[Re claim 4] You fails to disclose explicitly wherein the rounded corners are comprised of silicon germanium.  The rounded corners in You are comprised of germanium for PMOS transistor (page 5, paragraph 97; page 6, paragraph 103).
 	However, Lee discloses a Si fin 102 for n-FET (page 2, paragraphs 28 and 29), and a SiGe fin 104 for p-FET (page 2, paragraphs 28 and 29).  Therefore, silicon germanium and germanium are interchangeable for PMOS transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a fin structure comprising SiGe material for a PMOS transistor, as taught by Lee, in order to obtain desired electrical characteristics in a channel region appropriate for the PMOS transistor.
You discloses [Re claims 6 and 20] wherein the second composition is silicon (page 6, paragraph 103).
You fails to disclose explicitly wherein the first composition is silicon germanium.  The first composition in You is germanium for PMOS transistor (page 5, paragraph 97; page 6, paragraph 103).
However, Lee discloses a Si fin 102 for n-FET (page 2, paragraphs 28 and 29), and a SiGe fin 104 for p-FET (page 2, paragraphs 28 and 29).  Therefore, silicon germanium and germanium are interchangeable for PMOS transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a fin structure comprising SiGe material for a PMOS transistor, as taught by Lee, in order to obtain desired electrical characteristics in a channel region appropriate for the PMOS transistor.
You discloses [Re claim 10] an integrated circuit device comprising: a silicon fin F1 (page 6, paragraph 103) extending from a substrate 110 (see fig. 1B); a germanium fin F2 (page 6, paragraph 103) extending from the substrate 110 (see fig. 1B); a first interface layer IL1 (page 7, paragraph 115) directly on the silicon fin F1 (see fig. 1B), wherein the first interface layer IL1 is silicon oxide (the first interface layer IL1 may be obtained by oxidizing surfaces of the first-fin-type active region F1; page 7, paragraph 117, so the first interface layer IL1 is silicon oxide); a second interface layer IL2 (page 7, paragraph 116) directly on the germanium fin F2 (see fig. 1B), wherein the second interface layer IL2 is germanium oxide (the second interface layer IL2 may be obtained by oxidizing surfaces of the second-fin-type active region F2; page 7, paragraph 117, so the second interface layer IL2 is germanium oxide); and a gate dielectric layer (142, 144) (page 7, paragraph 121) formed over the first interface layer IL1 and the second interface layer IL2 (see fig. 1B), wherein at least one of the silicon fin F1 or the germanium fin F2 includes a sidewall surface, a top surface (T11, T12) (page 6, paragraph 109), and a curvilinear surface extending from the sidewall surface to the top surface (see fig. 1B).
You fails to disclose explicitly wherein a silicon germanium fin.  You discloses germanium fin F2 (page 6, paragraph 103) for PMOS transistor (page 5, paragraph 97), instead of a silicon germanium fin.
However, Lee discloses a Si fin 102 for n-FET (page 2, paragraphs 28 and 29), and a SiGe fin 104 for p-FET (page 2, paragraphs 28 and 29).  Therefore, silicon germanium and germanium are interchangeable for PMOS transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a fin structure comprising SiGe material for a PMOS transistor, as taught by Lee, in order to obtain desired electrical characteristics in a channel region appropriate for the PMOS transistor.
You discloses [Re claim 11] wherein each of the silicon fin F1 and the silicon germanium fin F2 (see rejection of claim 10) include the curvilinear surface extending from the sidewall surface to the top surface (T11, T12) (see fig. 1B).
You discloses [Re claim 12] wherein the first interface layer IL1 has a sidewall surface, a top surface T11, and a curvilinear surface extending from the sidewall surface to the top surface (see fig. 1B), wherein the sidewall surface, the top surface T11 and the curvilinear surface are opposing a respective surface of the first interface layer IL1 directly interfacing the silicon fin F1 (see fig. 1B).
You discloses [Re claim 13] wherein the gate dielectric layer (142, 144) formed directly on a surface of each of the first interface layer IL1 and the second interface layer IL2 (see fig. 1B).
You discloses [Re claim 14] further comprising: a p-type work function layer (a metal-containing layer for controlling a work function; page 7, paragraph 122; and a second region II may be a PMOS region; page 5, paragraph 98; so the work function is the p-type work function) over the gate dielectric layer 144 on the silicon germanium fin F2 (see rejection of claim 10) and an n-type work function layer (a metal-containing layer for controlling a work function; page 7, paragraph 122; and a first region I may be a NMOS region; page 5, paragraph 98; so the work function is the n-type work function) over the gate dielectric layer 142 on the silicon fin F1 (see fig. 1B).
You discloses [Re claim 15] wherein the gate dielectric layer (142, 144) interfaces a top surface of a shallow trench isolation feature (120, 130) (page 6, paragraph 112) extending from the silicon fin F1 to the silicon germanium fin F2 (see rejection of claim 10) (see fig. 1B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 30, 2022